Case 3:20-mc-00016-KAD Document 1-6 Filed 02/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

IN RE: [PROPOSED] ORDER

APPLICATION OF ROBERT GORDON KIDD FOR | Case No.
AN ORDER UNDER 28 U.S.C. § 1782 TO TAKE
DISCOVERY FROM JOHN THOMAS REYNOLDS
AND MARK MCCALL

 

 

Applicant Robert Gordon Kidd filed this application for an order, pursuant to 28 U.S.C.
§ 1782, authorizing him to take discovery from John Thomas Reynolds and Mark McCall, who are
found in the District of Connecticut, for use in a foreign proceeding (the “Application”). For the
reasons set forth in the Application and accompanying Memorandum of Law, and for good cause
shown, it is hereby:

ORDERED that the Application is GRANTED; and

It is further ORDERED that Mr. Kidd is authorized to serve John Thomas Reynolds
and Mark McCall with subpoenas in the form attached as Exhibits 1 and 2, respectively, to the
Declaration of Michael S. Kim; and

It is further ORDERED that John Thomas Reynolds and Mark McCall are directed to
provide deposition testimony and produce the documents in their possession, custody, and control,

as requested in the subpoenas, by the deadlines set forth therein.

 

United States District Judge
